Citation Nr: 0533679	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

2.  Entitlement to service connection for hair loss due to 
undiagnosed illness.

3.  Entitlement to an initial rating greater than 10 percent 
for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and T.H.


INTRODUCTION

The veteran served on active duty from July 1976 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August and September 1998 rating 
decisions from the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The veteran's current symptoms and manifestations of his 
service-connected degenerative arthritis of the lumbar spine 
include complaints of stiffness and pain, especially in the 
morning.  Medical evidence regarding the disability consists 
of range of motion measurements of forward flexion to 80 
degrees, backward extension to 40 degrees, left and right 
lateral flexion to 50 degrees, rotation to the left and to 
the right to 50 degrees, and no objective evidence of pain on 
motion was detected except on forward flexion.  No 
neurological deficits were noted, x-rays were essentially 
unremarkable, and showed well-maintained disk heights and 
normal configuration of the vertebral bodies, with only 
minimal spurring at L5.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

3.  The veteran currently exhibits no symptoms or 
manifestations of rash due to an undiagnosed illness, nor did 
he do so during service or to a compensable degree within any 
specified presumptive periods after service, nor has he 
submitted or identified any evidence of a nexus between a 
chronic disability and an undiagnosed illness.

4.  The veteran currently exhibits no symptoms or 
manifestations of hair loss due to an undiagnosed illness, 
nor did he do so during service or to a compensable degree 
within any specified presumptive periods after service, nor 
has he submitted or identified any evidence of a nexus 
between a chronic disability and an undiagnosed illness.


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent for 
the veteran's service-connected degenerative arthritis of the 
lumbar spine is not warranted.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010-5295 (1999).  

2.  Neither a skin rash nor hair loss was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
February 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The February 2004 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decisions on appeal were 
in August and September 1998.  Notice fully complying the 
provisions of the VCAA was not provided to the veteran until 
February 2004.  Therefore, the veteran did not receive proper 
VCAA notice prior to the initial rating decision denying his 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
August and September 1998 adjudications.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It appears that the veteran had service during the Persian 
Gulf War, and it should therefore be noted that service 
connection may also be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2006, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. Moreover, it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.


Analysis

Skin Rash, Androgenic Hair Loss

It is asserted on the veteran's behalf that he has a skin 
rash and hair loss, both alleged to be due to undiagnosed 
illness acquired during service in the Southwest Asia theater 
of operations.  

Initially, the Board notes that the veteran did have service 
in Southwest Asia from October 29, 1990, to April 21, 1991.  

The evidence of record includes complaints of rash and hair 
loss, both addressed by the veteran and T.H. at the veteran's 
May 2000 hearing.  In addition, the veteran's mother reported 
having observed those symptoms in her July 1997 letter.  
Although a skin rash and hair loss were not noted in any 
medical examination during service in the Southwest Asia 
theater of operations or following release from active duty, 
these complaints correspond with observable signs or symptoms 
that may be manifestations of undiagnosed illnesses.  
38 C.F.R. § 3.317(b).  

The veteran's service medical records contain no complaints, 
diagnosis or treatment for hair loss.  At the time of a 
February 2003 VA examination, the veteran related that his 
hair loss had started after his separation from service. He 
admitted that his father also had had hair loss. The 
diagnosis was androgenic hair loss. No medical opinion or 
other competent medical evidence to the contrary supporting 
the veteran's assertions has been submitted. 

The records contain complaints of and treatment for a rash 
prior to service in the Southwest Asia theater of operations 
in 1977, 1978, 1981, 1982, 1988.  However, there is no record 
of the presence of a rash during the time the veteran was in 
Southwest Asia.  Acne is noted in the July 1991 separation 
examination.  A rash was not noted in the 1994, 1996, 1997, 
and July 2004 VA examinations following separation, nor has 
the veteran identified any care providers who have assessed 
the condition or treated him for it since service.  He 
testified that he treated the condition himself with over-
the-counter products. Again, there is no competent medical 
evidence of a nexus between the claimed skin rash and an 
undiagnosed illness.

Accordingly, as the evidence does not demonstrate a chronic 
disability manifested by hair loss or skin rashes which 
became manifest either during the veteran's active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more since then, 
service connection under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 is not warranted.

The Board has also considered the veteran's testimony at his 
personal hearing in May 2000 as to his observation for 
symptoms and limitations caused by the claimed conditions.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Degenerative Arthritis, Lumbar Spine

The veteran argues that his back is more severely impaired 
than is represented by the 10 percent rating now in effect.  
During a June 1994 VA medical examination the veteran's 
complaint of back pain of three years' duration was noted, 
but upon examination the joints were characterized as normal.  
During a September 1994 VA examination the physician's 
assessment identified back pain, but noted no limitations of 
motion of the back and described no symptoms or 
manifestations of that disability.  The report of a September 
1996 VA examination reflects the veteran described having had 
no back pain until approximately five years earlier, when, 
after prolonged duty filling sandbags, he noted the onset of 
low back pain.  He stated that the pain did not specifically 
limit him, but it was a nagging condition that definitely 
interfered with enjoyment of many of his activities including 
prolonged walking.  At the time of the examination he was not 
taking any medication to control that pain, nor was he 
engaged in any physical therapy or back exercises.  Upon 
examination he appeared to be healthy, and was cooperative 
with the examination.  No obvious structural abnormalities or 
tenderness to palpation were detected upon examination of the 
lower back.  No muscle spasms were noted.  Range of motion of 
the lumbosacral spine was forward flexion 95 degrees, 
backward extension 35 degrees, left and right lateral flexion 
40 degrees, and rotation to the left and to the right 35 
degrees.  No objective evidence of pain on motion was 
detected, and no neurological deficits were noted.  X-rays 
were essentially unremarkable, and showed well-maintained 
disk heights, and normal configuration of the vertebral 
bodies, with no translation of the vertebral bodies.  The 
diagnosis was chronic lumbar strain.  

During a July 1997 VA examination back pain was noted.  In 
his September 1998 Notice of Disagreement the veteran 
asserted that he has muscle spasms in his back when he bends 
over, and with "lateral movements."  

The veteran testified before the undersigned in May 2000 that 
he had not been treated for symptoms and manifestations of 
his back disability.  He reported that he experiences 
constant pain in the back if he does anything physical, if he 
walks for ten minutes or for a block, or if he sits for a 
long time.  He stated that he had lost work as a truck driver 
because of his back pain, as "every time [he] drives it 
kill[ed him]," and after 20 to 30 minutes in a truck his 
back is "real bad."  He reported he had not worked since 
1997.  T.H. testified that the veteran is unable to do 
anything other than read the newspaper because of constant 
pain.  The veteran also asserted that his back pain prevented 
him from working as a mechanic, which is the kind of work he 
performed while on active duty. He also related that he had 
not worked since 1997 because of a broken wrist. 

The report of the most recent VA examination, conducted in 
July 2004, indicates that the veteran's complaints included 
stiffness and pain, especially in the morning.  Objectively, 
range of motion measurements were forward flexion to 80 
degrees, backward extension to 40 degrees, left and right 
lateral flexion to 50 degrees, rotation to the left and to 
the right to 50 degrees. No objective evidence of pain on 
motion was detected except on forward flexion.  X-rays were 
essentially unremarkable, and showed well-maintained disk 
heights and normal configuration of the vertebral bodies, 
with only minimal spurring at L5.  Neurologic examination in 
August 2004 was normal.

The veteran's service-connected lumbar spine disability is 
rated under Diagnostic Code 5242 (previously under 5295). The 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating. The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  

With respect to the application of the "old" criteria, A 
higher rating of 20 percent is warranted under the rating 
criteria addressing lumbosacral strain if the veteran 
exhibits muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
veteran complains of back pain, and asserted in his Notice of 
Disagreement that he has muscle spasms when he bends forward 
and sideways.  However, the medical evidence of record does 
not support the veteran's assertions in that regard, and the 
veteran has indicated that there are no other treatment 
records available that might support his claim for a higher 
disability rating.  Similarly, there is no medical evidence 
that the veteran exhibits symptoms comparable with severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The Board also notes 
that there is no x-ray evidence of significant degenerative 
arthritis of the spine, and so a rating of more than 10 
percent is not warranted under the criteria set out in 
Diagnostic Code 5003, as there is no x-ray evidence of the 
involvement of two or more major or minor joints.  

It is well established that a claim for increase must be 
considered under all codes under which a rating is 
potentially assignable.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).  The basis for a decision to rate a 
disability under one particular code and not others must be 
articulated, and this rule applies also to ratings assigned 
by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also 38 C.F.R. § 4.20 (1999).  Other potentially 
applicable diagnostic codes include Diagnostic Code 5285, 
which addresses residuals of vertebral fractures, but is not 
applicable here as the veteran does not experience symptoms 
comparable with such injury.  Diagnostic Code 5289 addresses 
ankylosis of the lumbar spine, a condition not present in 
this veteran.  Diagnostic Code 5292 addresses slight, 
moderate and severe limitation of motion of the lumbar spine.  
If the veteran exhibited moderate limitation of motion of the 
lumbar spine a 20 percent rating would be warranted, and if 
such limitation was severe a 40 percent rating would be 
appropriate.  The medical evidence, to include the report of 
the most recent VA examination in July 2004, fails to show 
more than minimal limitation of motion.  Accordingly, the 
evidence of record does not support a conclusion that a 
higher disability rating is warranted under other potentially 
applicable diagnostic codes.  No neurological involvement 
warranting an evaluation under Diagnostic Code 5293 has been 
reported.

A  recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion for the 
various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  




The criteria for a 40 percent rating are:  
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

The criteria for a 30 percent rating are:  
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine. 

A 20 percent rating is warranted for: 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 10 percent rating is provided for:
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height. 

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence diagnosing ankylosis of the veteran's lumbar spine, 
and there are none of the above symptoms indicative of 
unfavorable ankylosis.  Therefore, the criteria for a 100 or 
50 percent rating are not met.  

As for a rating based on lumbar spine range of motion, the 
veteran would not even meet the criteria for a 30 percent 
rating under the revised schedule.  He has not exhibited 
forward flexion of the lumbar spine to 30 degrees or less.  
The results of the July 2004 VA examination would only 
warrant a 10 percent rating based on forward flexion of the 
lumbar spine of 80 degrees with a combined range of motion 
totaling 320 degrees.  In sum, the revised General Rating 
Formula for Diseases and Injuries of the Spine would not 
result in a higher rating for the veteran's disability.  

The Board notes that the analysis of a claim for a higher 
initial rating requires consideration of the possibility of 
staged ratings, wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran's claim of entitlement to service connection for a 
back disability was received in March 1995.  That claim was 
initially denied, but that decision did not become final and 
service connection was eventually granted; the disability was 
rated 10 percent disabling, effective the date of claim.  The 
Board has considered all the evidence of record and has 
concluded that at no time during the pendency of this claim 
has the disability attributed to the veteran's low back 
disability warranted a rating of more than 10 percent. 

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In this regard, while the Board acknowledges the veteran's 
subjective complaints of pain in his back, the record 
indicates that functional impairment due to pain has already 
been considered by the RO in granting the 10 percent 
disability evaluation.  A 10 percent rating is warranted when 
the veteran exhibits characteristic pain on motion; in this 
case, the only symptom of low back disability identified by 
medical examiners was pain.  The veteran asserts his symptoms 
are more disabling than is represented by the current rating, 
but as a lay person he is not competent to provide evidence 
addressing a medical matter. Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consideration of 38 C.F.R. § 4.40 does not, in this 
particular case, result in an increased rating.
  
Based on the foregoing, the Board finds the disability 
picture presented by the evidence is accurately addressed by 
the 10 percent rating under Diagnostic Codes 5242.  
Accordingly, an initial disability rating in excess of 10 
percent is not warranted.


ORDER

Entitlement to service connection for a skin rash due to 
undiagnosed illness is denied.

Entitlement to service connection for hair loss due to 
undiagnosed illness is denied.

Entitlement to an initial rating greater than 10 percent for 
degenerative arthritis of the lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


